DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/28/2020, 12/9/2020 and 3/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 2, 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0186156), hereinafter Brown in view of Biggs et al.  (US 2009/0281966), hereinafter Biggs further in view of  Kozhaya (10 Steps to Train a Chatbot and its Machine Learning Models to Maximize Performance, Dec. 12, 2016- pages 1-8).

As for claim 1, Brown teaches a system for verifying a chat bot comprising (Fig. 2):
a processing unit configured to perform operations comprising (Fig. 2, processor(s) 202; paragraph [0048] describes a virtual assistant service comprises  processor(s)):
receiving registration information for registration of a chat bot, the registration information comprising attributes keywords (paragraphs [0041]-[0042] describe a virtual assistant service provides services to implement a virtual assistant team, the virtual assistant service configures characteristics of a virtual assistant based on input from a trainer, the trainer inputs queries to a virtual assistant and uses the search results provided by the virtual assistant to further update the virtual assistant’s characteristics; paragraph [0035] describe a virtual assistant provides information through a conversation user interface; paragraph [0090] and [0094] further describe a set of characteristics include lexicon that belongs to a virtual assistant are stored in a data stores, thus the virtual assistant is registered since their characteristics are stored.  The 
submitting predefined queries to the chat bot (paragraph [0042] describes a virtual assistant trainer provides queries to configure responses that should be provided for a particular types of input; paragraphs [0154]-[0155] describe the queries comprise a base language model and previous conversation used by the trainer to train the virtual assistant);
receiving responses to the predefined queries from the chat bot (paragraph [0121] describes a response is provided);
wherein performing a subsequent step includes storing the registration information (paragraph [0090] and [0094] describe a set of characteristics include lexicon that belongs to a virtual assistant are stored in a data stores; paragraph [0131] describes characteristic information of the virtual assistant is saved) and completing registration of the chat bot based upon the verified responses (paragraphs [0156]-[0159] describe the trainer completes training a virtual assistant and uploads the trained version of the virtual assistant which is evaluated to ensure it satisfies predetermined criteria and offered for acquisition);
receiving a search query with a search keyword (paragraph [0174] describes a query with a keyword is entered);

Brown fails to teach
wherein a registration includes integration with a search engine;
classifying responses using a classifier to determine whether the responses match an inappropriate area that would disqualify the chat bot from registration;
upon verifying that the response are classified as approved response rather than being classified in an inappropriate area, performing a subsequent operation;
wherein a search engine receives a search query;
providing, by a search engine, search results based upon the search query, the search results including a link to the chat bot;
upon user selection of a link, launching the chat bot; and
periodically classifying responses from the chat bot to real-time user queries to verify that the responses are classified as approved responses.
However, it is well known in the art to integrate bots with a search service, as evidenced by Biggs.
Biggs discloses wherein a registration includes integration with a search engine (paragraph [0023] describes bots are integrated with a search functionality provided by a search engine);
wherein a search engine receives a search query (paragraphs [0038]-[0039] describe a user run a query through the search engine to find bots that may be able to answer their questions);

upon user selection of a link, launching the chat bot (paragraph [0043] describes when the user clicks on a wine bot link, a local bot client is launched on the user PC, the bot client facilitates real time communication capability with the bot).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Biggs for integrating a chatbot to a search application. The teachings of Biggs, when implemented in the Brown system, will allow one of ordinary skill in the art to enable users to locate bot content in response to their search queries. One of ordinary skill in the art would be motivated to utilize the teachings of Biggs in the Brown system in order to enable users to find a reference to and start a conversation with a bot that provides content available from the bot.
The combined system of Brown and Biggs fails to teach
classifying responses using a classifier to determine whether the responses match an inappropriate area that would disqualify the chat bot from registration;
upon verifying that the response are classified as approved response rather than being classified in an inappropriate area, performing a subsequent operation; and
periodically classifying responses from the chat bot to real-time user queries to verify that the responses are classified as approved responses.

Kozhaya discloses classifying responses using a classifier to determine whether the responses match an inappropriate area that would disqualify the chat bot from registration (page 4, numbers 6 and 7 describe a test is run against a trained classifier to collect accuracy, precision and recall then an error analysis is performed to understand the mistake made by the classifier); and
upon verifying that the response are classified as approved response rather than being classified in an inappropriate area, performing a subsequent operation (page 4, number 8 describes once satisfied results are provided by the trained system, it is ready to be released, see also figure that illustrates the decision whether the trained chatbot provides good performance);
periodically classifying responses from the chat bot to real-time user queries to verify that the responses are classified as approved responses (page 5, numbers 9 and 10 describe when the chatbot is in use, end user utterances and the intents returned by the trained chatbot are collected to train and test the chatbot and the results are used as a new training/test parameters, the process of training and testing are repeated).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kozhaya for testing a chatbot and continuing to collect intents output from the chatbot. The teachings of Kozhaya, when implemented in the Brown and Biggs system, will allow one of ordinary skill in the art to perform an iterative process of training, testing and improving a chatbot. One of ordinary skill in the art would be motivated to utilize the teachings of 

As for claim 2, the combined system of Brown, Biggs and Kozhaya teaches wherein the operations further comprise providing the predefined queries to the classifier to classify the responses (Brown: paragraphs [0154]-[0155] describe a trainer uses a base language model and previous conversation that includes input from the trainer to train a virtual assistant).

As for claims 9-10, the claims are method claims of system claims 1-2, respectively.  Claims 9-10 are rejected for the same reasons given to claims 1-2, respectively.

As for claims 17-18, the claims are computer program product claims of system claims 1-2, respectively.  Claims 17-18 are rejected for the same reasons given to claims 1-2, respectively.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0186156) in view of Biggs (US 2009/0281966) and Kozhaya further in view of Schaaf (US 9,405,741 B1).


However, it is well known in the art, to enter inappropriate words as a test parameters, as evidenced by Schaaf.
Schaaf discloses wherein predefined queries include a word objectionable to a classifier (col. 3, line 16-20 describe a client input word that the output generator uses the output filter models to determine whether it appropriate).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Schaaf for testing a digital assistant with test parameters. The teachings of Schaaf, when implemented in the Brown, Biggs and Kozhaya system, will allow one of ordinary skill in the art to receive responses from a digital assistant. One of ordinary skill in the art would be motivated to utilize the teachings of Schaaf in the Brown and Biggs system in order to provide a rich user experience by eliminating inappropriate responses to improve the quality of a digital assistant.

As for claim 11, the claim is method claim of system claim 3.  Claim 11 is rejected for the same reasons given to claim 3.

As for claim 19, the claim is computer program product claim of system claim 3.  Claim 19 is rejected for the same reasons given to claim 3.

Claims 4, 6, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0186156) in view of Biggs (US 2009/0281966) and Kozhaya  in view of Schaaf (US 9,405,741 B1) further in view of Jones et al.(US 2009/0132500), hereinafter Jones.

As for claim 4, the combined system of Brown, Biggs, Kozhaya and Schaaf teaches wherein the operations further comprise modifying the queries before providing the queries to the classifier (Schaaf: col. 3, lines 25-37 and col. 4, lines 3-4 describe a user’s question is modified and used as data to train a classifier).
The combined system of Brown, Biggs, Kozhaya and Schaaf fails to teach wherein modifying queries includes removing a word from queries.
However, it is well known in the art, to remove a word from queries as evidenced by Jones.
Jones discloses wherein modifying queries includes removing a word from queries (paragraph [0101] describes an ambassador creates a vetted query by removing spelling error or ambiguities in a query).
One of ordinary skill in the art before the effective filing data of the claimed invention would have recognized the ability to utilize the teachings of Jones for modifying a submitted queries. The teachings of Jones, when implemented in the Brown, Biggs, Kozhaya and Schaaf system, will allow one of ordinary skill in the art to vetted queries submitted to a search service. One of ordinary skill in the art would be motivated to utilize the teachings of Jones in the Brown, Biggs, Kozhaya and Schaaf system in order to train search services to provide relevant and appropriate responses.

As for claim 6, the combined system of Brown, Biggs, Kozhaya, Schaaf and Jones teach wherein the word is a curse word (Schaaf: col. 4, lines 55-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Schaaf for testing a digital assistant with test parameters. The teachings of Schaaf, when implemented in the Brown, Biggs and Kozhaya system, will allow one of ordinary skill in the art to receive responses from a digital assistant. One of ordinary skill in the art would be motivated to utilize the teachings of Schaaf in the Brown and Biggs system in order to provide a rich user experience by eliminating inappropriate responses to improve the quality of a digital assistant.

As for claim 12, the claim is method claims of system claim 4.  Claim 12 is rejected for the same reasons given to claim 4.

As for claim 14, the claim is method claims of system claim 6.  Claim 14 is rejected for the same reasons given to claim 6.

As for claim 20, the claim is computer program product claims of system claim 4.  Claim 20 is rejected for the same reasons given to claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0186156) and Biggs (US 2009/0281966) in view of Kozhaya and .

As for claim 5, the combined system of Brown, Biggs, Kozhaya and Schaaf teaches wherein the operations further comprise modifying the responses before providing the responses to the classifier (Brown: paragraph [0121] describes the responses are corrected if they deem to be inappropriate; paragraphs [0126]-[0127] describe a trainer updates a response and adds it a base language model; Schaaf: col. 3, lines 35 describe a classifier).
The combined system of Brown, Biggs, Kozhaya and Schaaf fails to teach wherein modifying responses includes removing a word from the responses.
However, it is well known in the art, to modify responses provided by an automated service, as evidenced by Mizrahi.
Mizrahi discloses wherein modifying responses includes removing a word from the responses (paragraph [0149] describes inappropriate words are deleted from answers).
One of ordinary skill in the art before the effective filing data of the claimed invention would have recognized the ability to utilize the teachings of Mizrahi for scanning and filtering answers. The teachings of Mizrahi, when implemented in the Brown, Biggs, Kozhaya and Schaaf system, will allow one of ordinary skill in the art to reconfigure a personal assistant. One of ordinary skill in the art would be motivated to utilize the teachings of Mizrahi in the Brown, Biggs, Kozhaya and Schaaf system in 

As for claim 13, the claim is method claim of system claim 5.  Claim 13 is rejected for the same reasons given to claim 5.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0186156) and Biggs (US 2009/0281966) in view of Kozhaya further in view of Jones (US 2009/0132500).

As for claim 8, the combined system of Brown, Biggs and Kozhaya teaches classifying responses from the chat bot to real-time user queries (Kozhaya: page 5, numbers 9 and 10 state when a chat bot is in use, continue to collect end user utterances, the intents returned by the chatbot and map collected results to new training/test data).
The combined system of Brown, Biggs and Kozhaya fails to teach
 wherein classifying responses from a chat bot to user queries comprises: determining that a response to a user query is classified as objectionable, operations further comprising suspending use of a chat bot based upon the user response classification.
However, it is well known in the art, to abort a user’s search query, as evidenced by Jones.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jones for suspending a user’s search queries. The teachings of Jones, when implemented in the Brown, Biggs and Kozhaya system, will allow one of ordinary skill in the art to obtain appropriate queries. One of ordinary skill in the art would be motivated to utilize the teachings of Jones in the Brown, Biggs and Kozhaya system in order to prevent a user’s abuse of a virtual assistant.

As for claim 16, the claim is method claim of system claim 8.  Claim 16 is rejected for the same reasons given to claim 8.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0186156) in view of Biggs (US 2009/0281966) and Kozhaya (10 Steps to Train a Chatbot and its Machine Learning Models to Maximize Performance, Dec. 12, 2016- pages 1-8) further in view of  Elieson et al. (US 10,558,693 B1), hereinafter Elieson.


However, it is well known in the art, to filter search results based on user interactions, as evidence by Elieson.
Elieson discloses updating search results based on user interactions with a chat bot (col. 2, lines 7-23 describe a user’s feedback associated with an item is provided to a conversation bot, the feedback is processed to identify attributes as well as filters associated with those attributes, the set of filters is then applied to search results of a search engine).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Elieson for updating search results using a user’s feedback. The teachings of Elieson, when implemented in the Brown, Biggs and Kozhaya system, will allow one of ordinary skill in the art to obtain relevant search results. One of ordinary skill in the art would be motivated to utilize the teachings of Elieson in the Brown, Biggs and Kozhaya system in order to serve a user with search results associated with an item that is closed to the user’s preferences.

As for claim 22, the combined system of Brown, Biggs and Kozhaya teaches all the limitations set forth above except wherein a chatbot is launched within a search engine results page providing search results without navigating away from the search engine results page.

Elieson discloses wherein a chatbot is launched within a search engine results page providing search results without navigating away from the search engine results page (Fig. 5, col. 12, lines 51-60 describe a conversation bot is implemented with a search engine to provide filter information to identify search results that are relevant to the item based on a user’s feedback).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Elieson for implementing a conversation bot with a search engine. The teachings of Elieson, when implemented in the Brown, Biggs and Kozhaya system, will allow one of ordinary skill in the art to obtain relevant search results. One of ordinary skill in the art would be motivated to utilize the teachings of Elieson in the Brown, Biggs and Kozhaya system in order to filter search results associated with an item that is closed to the user’s preferences and provide the user with more results with less input from the user.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0186156) in view of Biggs (US 2009/0281966) and Kozhaya (10 Steps to Train a Chatbot and its Machine Learning Models to Maximize Performance, Dec. 12, 2016- pages 1-8) further in view of  Bennet (US 2009/0216760) and further in view of Duan et al. (US 2014/0164296) hereinafter Duan.


However, it is well known in the art, to provide information associated with a service to a registrar service, as evidenced by Bennet.
Bennet discloses wherein a registration information further comprises a company name, a company phone, and a company website (paragraph [0024] describes whois databases are utilized by business firms to register their services with required information; paragraph [0071] describes a business’ current contact information e.g. title, telephone number, web address (URL)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bennet for register a business with whois databases. The teachings of Bennet, when implemented in the Brown, Biggs and Kozhaya system, will allow one of ordinary skill in the art to promote business firm services. One of ordinary skill in the art would be motivated to utilize the teachings of Bennet in the Brown, Biggs and Kozhaya system in order to ensure that business’ web pages are easily searched on the internet (Bennet: paragraph [0025]).
The combined system of Brown, Biggs, Kozhaya and Bennet fails to teach wherein a website is associated with a chatbot.
However, it is well known in the art, to register a chatbot website, as evidenced by Duan.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Duan for register a chatbot system using its website address. The teachings of Duan, when implemented in the Brown, Biggs, Kozhaya and Bennet system, will allow one of ordinary skill in the art to promote a merchant’s web services. One of ordinary skill in the art would be motivated to utilize the teachings of Duan in the Brown, Biggs, Kozhaya and Bennet system in order to ensure web crawler crawls the merchant website using the registered address end publishes the service/chatbot provided by the merchant website.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arkin et al. (US 2015/0317395) teach third party content integration for search engine optimization
Ban et al. (US 2018/0302349) teach system for providing dialog content



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L. T. N/ 
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459